DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election of claims 10-14 in the reply filed on May 17, 2022 is acknowledged. Applicant is silent as to traversal and has not provided any arguments traversing the rejection requirement, therefore the election is considered to be without traverse. Claims 1-9 and 15-18 have been withdrawn.
Status of the Application
Claims 10-14 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
10. A method for monitoring battery state of a battery of an electric vehicle, the method comprising:
analyzing, Parameter Group Numbers (PGNs) in a set messages broadcasted by at least one CAN network onboard the electric vehicle; interpreted in view of Applicant disclosure Fig. 1, 2 and [0064] as a data analysis step performed by recharge module 114, considered to be a printed circuit board assembly per Applicant disclosure [0087], comprising a computer processor and associated circuitry per Applicant disclosure [0088]. The data analyzed (i.e. Parameter Group Numbers (PGNs) is interpreted in view of Applicant disclosure [0065] and [0068] as a SAE J1939 vehicle bus message comprising SoC information. It should be noted that the details of the analysis performed is not claimed, and therefore any mental process performable by one of ordinary skill analyzing SoC data is within the metes and bound of this step. Therefore, this step is considered to be mere data analysis performable by one of ordinary skill mentally or by hand, but merely performed on a generic computer processor.
filtering out messages that provide state of charge (SOC) of the battery based on the analyzing; interpreted as a data sorting/filtering step in view of step 204 of Fig. 2, performed by the recharge module 114, also considered performable by one of ordinary skill mentally or by hand.
transmitting the filtered out messages for SOC analysis; interpreted as a data communication step between generic processors in view of steps 206 and 208 of Fig. 2 and Fig. 1, items 114 and 104, and perhaps 106, 110 and 118. This step is considered to be well-known extrasolution activity that is insignificant to the application of the abstract idea.
and performing SOC analysis to determine whether the battery of the electric vehicle has sufficient charge to complete a portion that remains of an electric vehicle block to be performed by the electric vehicle. This step is interpreted as a mere data comparison analysis step in view of step 204 of Fig. 2 performed by a generic computer processor, also considered performable by one of ordinary skill mentally or by hand.
The Supreme Court has “long held that this provision contains an important implicit exception: [l]aws of nature, natural phenomena, and abstract ideas are not patentable.” E.g., Alice Corp. v. CLS Bank Inti, 573 U.S. 208, 216 (2014). 
In issues involving subject matter eligibility, our inquiry focuses on whether the claims satisfy the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 216—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). This framework considers, in the first step, whether the claim at issue is “directed to” one of those ineligible concepts. Id. If not, the claim satisfies § 101. Id. If the claim is “directed to” one of those ineligible concepts, we proceed to the second step, where we “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 566 U.S. at 79). The Supreme Court characterizes the second step as “a search for an ‘inventive concept’ — i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (quoting Mayo, 566 U.S. at 72—73) (alteration in original). “[Merely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. at 221. 
On January 7, 2019, the PTO issued revised guidance on the application of § 101. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (hereinafter “2019 Guidance”). The 2019 Guidance includes steps 2A and 2B. Under Step 2A, Prong One, of that guidance, we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes). If a claim recites a judicial exception, we proceed to Step 2A, Prong Two, in which we determine if the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)—(c), (e)-(h)). Only if a claim recites a judicial exception and fails to integrate that exception into a practical application, do we proceed to Step 2B of the guidance. At Step 2B, we determine if the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or simply appends well understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Guidance.
Applying Step 1 of the Alice Analysis, the claims are understood to be directed to a process, machine, manufacture or composition of matter, and therefore we proceed to step 2A.
Applying Step 2A, Prong One of the Alice analysis, claim 1 is determined to be directed to an abstract idea (mental processes). Claim 1 is directed to analyzing and filtering data, communicating that data, and then performing further data analysis in order to produce a result.  Claim 1 does not claim any steps that cannot be performed mentally by one of ordinary skill in the art, but is merely performed on a generic computer(s) in communication with one another, and therefore falls within the “mental processes” grouping. See 84 Fed. Reg. 52. Because we conclude that claim 1 recites an abstract idea, we proceed to Step 2A, Prong Two.
Applying Step 2A, Prong Two of the Alice analysis, we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception; and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not “directed to” the judicial exception.
Apart from the analyzing, filtering and analysis steps of the judicial exception, the only additional elements recited in the claim beyond the juridical exception is communication between processors onboard an electric vehicle. As outlined above,  claim 1 does not recite any limitation that even generally links the use of the judicial exception to a particular technological environment. Accordingly, the language itself of claim 1 does not reflect an improvement in any particular technical field or technology. There is also no evidence that the claimed system recites an improvement to the functioning of the “computer system” itself. See MPEP § 2106.05(a). Claim 1 also does not appear to use a judicial exception in conjunction with any particular machine. See 84 Fed. Reg. 55. Accordingly, claim 1 does not integrate the judicial exception into a practical application of the exception, and we proceed to Step 2B.
Applying Step 2B of the Alice analysis, the claim(s) does/do not include additional elements beyond the judicial exception that is not “well-understood, routine, conventional” in the field or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations are no more than a field of use or merely involve insignificant extrasolution activity. Therefore, viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Corrective action or clarification is required. 
Dependent claims 11-13 have been evaluated in a similar manner, and do not appear to overcome these deficiencies. 
Claim 11 comprises further analysis steps of the abstract idea of claim 10, and is also considered to be a mental process performable mentally. Claim 11 also comprises communicating the results of the analysis to an onboard computing device “to be displayed on the on-board computing device”. It should be noted that the displaying is not explicitly performed. Further, merely displaying results of an abstract idea is not considered to be a meaningful application. 
Claims 12 and 13 comprise further analysis steps of the abstract idea of claim 10, and is also considered to be a mental process performable mentally.
Examiner Note: It should be noted that claim 14 is not rejected or included in the 35 U.S.C. 101 analysis above. This is because redirecting the electric vehicle to an in-service charging station available in the vicinity of the electric vehicle or dispatching a second electric vehicle for completing the task are both considered meaningful applications of the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 20100145562 A1) herein “Moran”, in view of Liu et al. (US 20140236467 A1) herein “Liu”.
In regards to Claim 10, Moran discloses the following: 
10. (Original) A method for monitoring battery state of a battery of an electric vehicle, (see at least [0008] “hybrid-electric vehicle” and [0009] “energy storage device such as a battery”) the method comprising: 
analyzing, Parameter Group Numbers (PGNs) in a set messages broadcasted by at least one CAN network onboard the electric vehicle; (see at least [0041] “hybrid vehicle controller that uses an SAE J1939 "CAN" control area network to interface to the high voltage and low voltage electric energy storage 130, 140”)
filtering out messages that provide state of charge (SOC) of the battery based on the analyzing; (see at least [0041] “the high voltage SOC is determined from the energy storage controller 158”)
transmitting the filtered out messages for SOC analysis; (see at least [0041] “hybrid vehicle controller that uses an SAE J1939 "CAN" control area network to interface to the high voltage and low voltage electric energy storage 130, 140”) and 
Moran does not explicitly disclose the following, which is taught by Liu:
performing SOC analysis to determine whether the battery of the electric vehicle has sufficient charge to complete a portion that remains of an electric vehicle block to be performed by the electric vehicle. (see at least Fig. 2, steps 207, 209 and [0041] “driving range of the vehicle”, “information regarding the state of charge of the battery” and “the tool will determine the expected driving range relative to the destination”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Liu with the invention of Moran with the motivation of avoiding electric vehicle range anxiety, a fear of a driver being stranded due to drained batteries. (Liu, [0003]) 
In regards to Claim 11, Moran does not explicitly disclose the following, which is taught by Liu: 
11. (Original) The method of claim 10 wherein on detecting that the SOC of the battery is insufficient to complete the portion that remains of the electric vehicle block, computing a remedial action; (see at least Fig. 2, step 217 and [0042]-[0043] “the VCS may offer a driver some options of getting home without charging on the route”) and communicating the remedial action to an on-board computing device on the electric vehicle, to be displayed on the on-board computing device. (see at least Fig. 2, step 217 and Fig. 4, item 405, and [0059])
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Liu with the invention of Moran with the motivation of avoiding electric vehicle range anxiety, a fear of a driver being stranded due to drained batteries. (Liu, [0003]) 
In regards to Claim 12, Moran does not explicitly disclose the following, which is taught by Liu: 
12. (Original) The system of claim 11 wherein the SOC analysis further comprises: determining the electric vehicle block and a portion of the electric vehicle block that remains; (see at least [0035] “display the likelihood of reaching the remaining part of the route”) and predicting the SOC required for the portion of the electric vehicle block that remains. (see at least [0039] “Route guidance systems may use forecasts of the weather and traffic, as well as knowledge of the topography to estimate how far the remaining charge will take a vehicle along any specific route”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Liu with the invention of Moran with the motivation of avoiding electric vehicle range anxiety, a fear of a driver being stranded due to drained batteries. (Liu, [0003]) 
In regards to Claim 13, Moran does not explicitly disclose the following, which is taught by Liu: 
14. (Original) The system of claim 13 wherein the remedial action comprises redirecting the electric vehicle to an in-service charging station available in the vicinity of the electric vehicle (see at least [0042] “The likelihood you can reach a charging location 5 miles away from home is 99%, but there is only a 10% likelihood that you can reach home.") or dispatching a second electric vehicle for completing the task. (optional)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Liu, and further in view of Sekijima et al. (US 20120203409 A1) herein “Sekijima”.
In regards to Claim 13, Moran does not explicitly disclose the following, which is taught by Sekijima: 
13. (Original) The system of claim 12 wherein the predicting further comprises: looking up a historical required SOC for the portion of the electric vehicle block that remains; (see at least [0122] “control unit calculates the necessary electric power quantity required for traveling a first route, which does not overlap with the already-traveled route of the self vehicle, in the guide route to be traveled by the self vehicle, based on the traveling history data of the other vehicle stored in the center-side storage unit.”) adjusting the historical required SOC or the SOC based on a set of variables; (see at least [0122]) and comparing the historical required SOC to the SOC. (see at least [0099] “vehicular device 200 determines that the remaining electric power of the vehicle is not sufficient to arrive at a destination, that is, in a state of a deficit of electric power quantity, the vehicular device 200 transmits an electric power receiving request to the center device 100” and [0133] “deficit of electric power quantity calculated by the center device”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
June 2, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669